DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has canceled non-elected claims 6-11 after provisionally electing group I claims 1-5 and claims 12-20 (The examiner notes claims 12-20 have also been canceled). As such the restriction requirement is rendered moot. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/15/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 have been fully considered and are persuasive, with respect to the amended claimset which specifies that the peripheral face of the bulb core is distinct from the first face of the elongated strip .  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
The drawing objection(s) is/are withdrawn in view of the replacement drawings. 
The 112b rejections of record are withdrawn in view of applicant’s amendments to claims 1 and 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 21-22 and 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 20080152745 A1).
With respect to claim 1, Nguyen teaches a sipe blade for molding a cavity in a tire tread (blade molding device 40, Figs. 3a-3c, P0027, P0030), the sipe blade comprising: an elongated bulb core having an axis of elongation (flexible member 45, Fig. 3A, P0027), and a peripheral surface (surface of flexible member 45); an elongated thin strap (blade element 50, P0030, Figs. 3A-3C), having a first end (bottom surface 46, P0029, Fig. 3A), having a second end opposite the first end (upper surface 52, Fig. 3A, P0028), and  wherein: the first end and the second end are connected by a first face (outer surface of blade element 50, i.e. the left and right sides of Fig. 3A); a bulb is formed from the first face wrapped over the peripheral surface starting from the second end (shown in Fig. 3C); and the peripheral surface of the elongated bulb core is distinct from the first face of the elongated thin strip that (peripheral surface is part of flexible member 45, first face is a part of the separate blade element 50, Fig. 3C).
With respect to claim 2, Nguyen teaches the sipe blade for molding a cavity in a tire tread of claim 1, further comprising a second face opposite the first face and offset therefrom to define a blade thickness of 2 millimeters or less (about 1 to 2 mm, P0031).

With respect to claim 3, Nguyen further teaches wherein the elongated bulb core is cylindrical (shown in Figs. 3A-3C).
With respect to claim 4, Nguyen further teaches wherein the elongated bulb core has a diameter of 3 millimeters or less (Total thickness of element is 3 to 8 mm, the total minus 2*(1 to 2mm) for the blade thickness leads to a diameter of 0 to 4mm, P0030-P0031 ).
With respect to claim 5, Nguyen teaches wherein the peripheral surface is in direct contact with the first face (The first face could alternatively be considered the inner surface of blade element 50 as shown in Fig. 3C, which is in direct contact with the peripheral surface).
With respect to claim 21, Nguyen further teaches wherein: the elongated bulb core is a rod (shown in Fig. 3A).
With respect to claim 22, Nguyen further teaches wherein: the elongated bulb core is a wire (P0032).
	With respect to claim 25, Nguyen further teaches wherein: the bulb has an outer surface; the distance between the outer surface and the peripheral surface of the elongated bulb core is defined as distance D1; the distance between the axis of (D1 is the thickness of blade element is from 1 to 2 mm, total radius of bulb is about 1.5 to 4 mm leads to a bulb radius  of 0 to 3mm which is D2,  D1/D2=(1 to 2 mm)/0 to 3 mm, D1/D2>=0.66, P0030-P0031).
With respect to claim 26, Nguyen further teaches an overlapping range for the ratio D1/D2 > 0.75 (D1 is the thickness of blade element is from 1 to 2 mm, total radius of bulb is about 1.5 to 4 mm leads to a bulb radius of 0 to 3mm which is D2,  D1/D2=(1 to 2 mm)/0 to 3 mm, D1/D2>=0.66, P0030-P0031).).
	With respect to claim 27, Nguyen further teaches wherein: the first end of the elongated thin strap is adapted to be fixedly mounted to an associated tire tread mold surface (all of parts of the sipe blade are adapted to be fixedly mounted to an associated tire tread mold,  specifically via distal end 41, P0027-P0031).
	With respect to claim 28, Nguyen further teaches wherein: the first face between the bulb and the first end defines a first plane that is substantially normal to the associated tire tread mold surface (examiner notes this is intended use of the claimed tool, sipes generally perpendicular to tread surface, P0005).
	With respect to claim 29, Nguyen further teaches wherein: the first face between the bulb and the first end defines a first plane that is substantially parallel to the axis of elongation (Fig. 3C).
With respect to claim 30, Nguyen further teaches wherein: the axis of elongation is offset from the first plane by less than 1.5 millimeters (the thickness of blade element is from 1 to 2 mm, total radius of bulb is about 1.5 to 4 mm leads to a bulb radius  of 0 to 3mm, leading to a distance of 0 to 3mm from the inner surface of blade element 50 and 1 to 4 mm from the outer surface of blade element 50, either one of these surfaces can be considered the first face P0030-P0031, ).
With respect to claim 31, Nguyen further teaches wherein: the elongated bulb core has a width; and the elongated thin strap has a width that is equal to the width of the elongated bulb core (width interpreted as being equivalent to the vertical direction in Fig, 3A, shown to be equal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20080152745 A1) as applied to claim 1 above, and further in view of Naimi NPL (Influence of surface pretreatment in resistance spot welding of aluminum AA1050, 2015).
(Naimi NPL Table 4, Conclusion ). It would have been obvious to one of ordinary skill in the art to modify the sipe forming tool as taught above by pretreating the core by adding rough features in order to increase the weldability of the sipe forming tool, achieving the expected results (Naimi NPL Conclusions). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20080152745 A1) as applied to claim 1 above, and further in view of Fusion Fillers Metals NPL (Filler Metals, 2014).
	With respect to claim 24, Nguyen fails to explicitly teach wherein: at least one intermediate material is sandwiched between the peripheral surface of the elongated bulb core and the first face of the elongated thin strip that forms the bulb. However Nguyen does teach that a technique such as welding is used to join the core and thin strip (P0033). Welding techniques involving a filler metal are a well-known way to join two metals parts which would leave the filler metal sandwiched between the two surfaces (Fusion Filler Metals NPL). It would have been obvious to one of ordinary skill  in the art to modify the sipe tool as taught above by using the well known technique of welding with a filler material to achieve the known results of joining the two parts as taught by Nguyen. 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741